Title: To James Madison from Joseph Coppinger, 20 December 1810 (Abstract)
From: Coppinger, Joseph
To: Madison, James


20 December 1810, No. 6 Cheapside Street, New York. Anticipates arguments that might have been made in opposition to his letter of 15 [16] Dec. advocating the establishment of a national brewery in Washington. Believes Washington is the best place for this establishment; the production of “good Malt liquor of every Kind there … would necessarily induce a spirit of emulation as well as imitation in most other points of the Union” as congressmen reported it to their constituents. Predicts the population will soon grow to support the establishment and adds that “the more generally breweries are encouraged,… the more effectually health and Morals are secured.… Those families who are in the custom of using Malt liquor freely as their common drink all summer, Keep and preserve their health whilst their less fortunate neighbours who are deprived of it, are the victims of fever and disease.” Corrects some of his earlier statements about the amounts of capital and revenue involved in the English brewing trade.
